Title: To Thomas Jefferson from Samuel Miller, 8 May 1805
From: Miller, Samuel
To: Jefferson, Thomas


                  
                     Sir, 
                     New-York, May 8th, 1805.
                  
                  I do myself the honor to transmit herewith a copy of two “Discourses on Suicide,” lately published, at the request of some of those to whom I minister. Be pleased to accept of it as an inconsiderable offering of respect. 
                  I have the honor to be, Sir, most respectfully, your obedient Servant,
                  
                     Saml. Miller 
                     
                  
               